           Case 1:19-cv-08251-LLS Document 10 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUANA PEREZ,

                                  Plaintiff,
                                                                   19-CV-8251 (LLS)
                      -against-
                                                                ORDER OF DISMISSAL
 NY POLICE; NEW YORK CITY PORT
 AUTHORITY BUS TERMINAL,

                                  Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated March 23, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed for failure to state a claim upon

which relief may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to terminate all other pending matters.

SO ORDERED.

Dated:     June 23, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
